DETAILED ACTION
Claims 1-2, 4-7, 10, 15, 18, 21, 31-34, 36-39 of U.S. Application No. 17257284 filed on 12/30/2020 are presented for examination. Claims 3, 8-9, 11-14, 16-17, 19-20, 22-30, 35 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/19/2021, 05/25/2022, and 07/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral (4) in fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “77” has been used to designate both “supporting element” and “axis of rotation as seen in fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figures 1A, and 1B are blank, they contain no reference character to indicate what the drawings are representing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “highly magnetically permeable component isolates the fringing fields from interaction with other magnetic fields” as recited in claim 18 must be shown or the feature(s) canceled from the claim(s). and the “one inner surface of the air-tight housing” as recited in claim 33. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para [0064] of the published application, the specifications points to element 5 in fig. 1B. Element 5 is not in the referred figure.
In para [0072], [0077], and [0078] of the published application, the specifications referring to fig. 1f. Figure 1f does not exist.
Appropriate correction is required.


Claim Objections
Claims 1, 21, 37 objected to because of the following informalities: line 6 recites “the longitudinal axis” should read “a longitudinal axis”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 10, 15, 18, 21, 31-34, 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 21, and 37:
The claims recites “a rotor assembly comprising:” and then listing a list of elements a, b, c, d, e. one of the element recites “b. an annular flywheel coupled to the rotor assembly;”. 
The annular flywheel is listed as a part of the rotor assembly, but it is not clear from the claim language if this is true because the limitation “b. an annular flywheel coupled to the rotor assembly;” means that the annular flywheel is a different part that is coupled to the rotor assembly. In another words, how would the flywheel be part of the rotor assembly, and in the same time coupled to it? Therefore, it is not clear if the annular flywheel is part of the rotor assembly or not.
For examination purposes, the limitation in question is interpreted as “b. an annular flywheel coupled to the Halbach array;” 
Claims 2, 4-7, 10, 15, 18, 31-34, 36,38-39 are rejected for depending on claim 1, 21, 37 respectively.
Regarding claim 4/1: line 3 recites, “magnet(s)” it is not clear it the claimed singular or plural element. For examination purposes, the limitation is question is interpreted as “magnets”.
Regarding claim 5/4/1: the recitation “magnets is orthogonal to the longitudinal axis of the rotor assembly” is not clear because it is not understood what is exactly orthogonal to the longitudinal axis. For examination purposes, the examination in question is understood as “magnets extending in a plane that is orthogonal to the longitudinal axis of the rotor assembly”.
Regarding claim 10/1: line 4 recites, “a controller…” it is not clear if this controller is the same as previously introduced in claim 1 or a different controller. The Applicant to kindly clarify.
Regarding claim 21: line 8 recites, “magnets being disposed orthogonal to the longitudinal axis of the rotor assembly” is not clear because it is not understood what is exactly orthogonal to the longitudinal axis. For examination purposes, the examination in question is understood as “magnets extending in a plane that is orthogonal to the longitudinal axis of the rotor assembly”. Claims 31-34,36 are rejected for depending on claim 21.
Regarding claim 33/21:  the claim recite “heat generated within stator windings is transported to at least one inner surface of the air-tight housing” the underlined has no antecedent basis in the claim.
Regarding claim 36/21:  the claim recite “… the levitator magnetic fields from interaction with other magnetic fields”. The underlined has no antecedent basis in the claim or in claim 21, also neither the levitator or its magnetic fields were previously introduced.
Further, it is not clear what other magnetic fields are meant at the end of the claim, the recitation rendered the claim indefinite.
Regarding claims 37-39: the claims recites, “weakly constrained, or entirely unconstrained” which is indefinite. The term “weakly” in claim s 37-39 is a relative term which renders the claim indefinite. The term “weakly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further the recitation the “rotor assembly is … entirely unconstrained” is not understood because a rotor is always constrained to a rotation axis, the rotor might wobble or deviate from its rotation axis due to imperfections, but there is an axis that the rotor is rotating about. It is not clear how would the rotor would be freely rotating unconstrained with no specific axis to rotate about?! The Applicant is to explain.
Regarding claim 38: The term “weak radial centration” in claim s 38 is a relative term which renders the claim indefinite. The term “weak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinneo et al. (US 20120098370; Hereinafter, “Pinneo”) as evidenced by wikiwand.com
Regarding claim 37 (as best understood; see 112(b) above): Pinneo discloses an electromechanical battery (energy storage flywheel; title and para [0002], and [0005]) comprising: a rotor assembly (30; fig. 5) comprising: 
a. a vertical columnar single pole-pair (the magnets 19 are columnar, since each of them resembles a column shape) Halbach array (para [0057]) of permanent magnets (19) that define a central through-hole (in which stator 23 is disposed), the array (19) having an upper end (the upper end of 19 with respect with the view in fig. 5), a lower and (the lower end as seen in fig. 5), and essentially planar top and bottom surfaces (fig. 5), wherein the planar top and bottom surfaces (shown below) are perpendicular to the longitudinal axis (17) of the columnar array, wherein,

    PNG
    media_image1.png
    678
    540
    media_image1.png
    Greyscale

the Halbach array (19) has a substantially uniform unidirectional magnetic field (26; fig. 26) in the central through-hole (fig. 6) and nonuniform fringe magnetic fields (the “fringe fields” are fields that enviably exists at the end of a Halbach cylinders and called “end effect”. The fields lines at the ends of the Halbach cylinders extends from the opposite pole of one magnet segment to another with radial and vertical components, such effect is known and explained for example in wikiwand below) with radial and vertical components at its top and bottom surfaces; 

    PNG
    media_image2.png
    341
    1363
    media_image2.png
    Greyscale

b. an annular flywheel (7) coupled to the rotor assembly (by webs 8); 
c. a stator (23) disposed within the through-hole of the Halbach array (fig. 5) and substantially centered on the longitudinal axis (17) of the array (19); 
d. windings (stator coils ; para [0060]) disposed within the stator (23); 
means (magnet rings 20a, 20b, 20c and 24) whereby the rotor assembly (23) is weakly constrained, or is entirely unconstrained (para [0043]), to a geometric rotation axis (as best understood, the ability of the rotor assembly 30 to rotate eccentrically to outer boundaries 11-12; see para [0040-0041]).
Regarding claim 38/37 (as best understood; see 112(b) above): Pinneo discloses the limitations of claim 38 and further discloses that means (magnet rings 20a, 20b, 20c and 24) enabling rotor assembly (30) rotation weakly constrained, or entirely unconstrained (para [0043), to a geometric rotation axis (17) comprise: 
rotor assembly levitation by at least two controllable magnetic assemblies (24, 20a, and 20n-20c) that exhibit at least weak radial centration (24 and 20a keeps 30 radially centered around 17).
Regarding claim 39/37 (as best understood; see 112(b) above): Pinneo discloses the limitations of claim 38 and further discloses that means (magnet rings 20a, 20b, 20c and 24) enabling rotor assembly (30) rotation weakly constrained, or entirely unconstrained (para [0043), to a geometric rotation axis (17) comprise:
 e- rotor stabilization employing control coils(20b) acting upon Halbach array fringing magnetic fields (since 20b is in close proximity to the upper end of the magnet array 19, the fringe fields are affected by the fields of electromagnet 20b).
Allowable Subject Matter
Claims 1-2, 4-7, 10, 15, 18, 21, 31-34,36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations, “a rotor assembly comprising: a vertical columnar single pole-pair Halbach array of permanent magnets that define a central through-hole,…, the Halbach array has a substantially uniform unidirectional magnetic field in the central through-hole and nonuniform fringe magnetic fields with radial and vertical components at its top and bottom surfaces,…a coil (12) at the upper end and a coil (14) at the lower end of the Halbach array (5), wherein the coils interact with the fringe magnetic fields (18, and 19);…”, in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 2, 4-7, 10, 15, 18 are allowable for depending on claim 1.
Regarding claim 21: the limitations, “…a rotor assembly comprising: a vertical columnar single pole-pair Halbach array of permanent magnets that define a central through-hole,…, a stator disposed within the through-hole of the Halbach array,…, an annular flywheel coupled to the Halbach array;… and at least two assemblies of permanent magnets, each assembly being fixedly coupled to a framework that surrounds the rotor assembly,…” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 31-34,36 are allowable for depending on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832